PER CURIAM.
Appellants, Howard Newman, a pharmacist, and Bek-New Chemist, Inc., a pharmacy, were charged with dispensing a controlled substance without a prescription and failing to maintain accurate records of a controlled substance. At a brief hearing, which appellant Newman failed to attend, the hearing officer recommended to the Department of Professional Regulation that Newman’s license and Bek-New Chemist’s permit be revoked based upon evidence presented. The Department acted on the recommendation and the hearing concluded before Newman’s arrival. It appears that Newman arrived some twenty minutes late for the hearing and sought to vacate the default and schedule a rehearing. His efforts, however, were futile.
*882From a review of the record, it appears unduly harsh and oppressive to deprive Newman of his livelihood upon his default in this case. We note that Appellee’s counsel was granted a continuance earlier in the proceedings. Additionally, appellants’ failure to employ counsel to steer them through the procedural shoals should not be fatal to their appeal. We therefore reverse and direct that the cause be remanded for a hearing on the merits.